Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/29/2022, in response to the rejection of claims 1-11 from the non-final office action, mailed on 03/29/2022, by amending claims 1, 5, 11 and adding new claims 19-21, is acknowledged and will be addressed below.

Election/Restrictions
Claims 12-18 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “the end point or the deposition area” of Claim 9 should be “the end point of the deposition area”.

(2) The “a first evaporation source having a first deposition area for depositing material onto the substrate and a second evaporation source having a second deposition area for depositing material onto the substrate” of Claim 10 would have a better form, if amended to be “a first evaporation source having a first deposition area for depositing a first material onto the substrate and a second evaporation source having a second deposition area for depositing a second material onto the substrate”
Appropriate correction is required.

Claim interpretation
(1) In regards to the “the first temperature being different from the second temperature” of Claim 4,
The limitation merely recites a different use of the apparatus, in other words, setting a higher temperature by a first heater and a lower temperature by a second heater, setting a lower temperature by the first heater and a higher temperature by the second heater, or setting the same temperature by both first and second heaters is mere different uses of the first and second heaters, thus the limitation is an intended use of an apparatus and does not add patentable weight to the claimed apparatus, see the MPEP citation below. 
Consequently, when an apparatus of a prior art has plural independently controllable heaters, it is sufficient to meet the claimed limitation.

The same limitation of Claim 7 will be examined accordingly.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 9 recites “the starting point” and “the end point”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a starting point” and “an end point”.

(1) Claim 11 recites “the second heating assembly”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is dependent from Claim 10, and the claim 10 is dependent from Claim 1, however the claim 1 does not require a second heating assembly.
It is respectfully requested to amend the claim 11, so to be:
“The material deposition apparatus according to claim 10, further comprising: at least a second heating assembly disposed along the substrate transportation direction, the second heating assembly being configured to provide a second heating area for heating the substrate directly adjacent to an endpoint of the deposition area, and
wherein the first heating assembly and the second heating assembly are provided on opposite sides of the first and/or the second evaporation source along the substrate transportation direction”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (US 20110014519, hereafter ‘519).
Regarding to Claim 1, ‘519 teaches:
Vacuum deposition apparatus, and a deposition material in a crucible of an evaporation source 9 is evaporated to be supplied to a surface of the substrate 4 (abstract, the claimed “A material deposition apparatus for depositing an evaporated material onto a substrate”);
holding the substrate such that: between the first roll and the second roll on a conveyance passage of the substrate, a first surface of the substrate is convex with respect to the evaporation source 9 by a first guide member 6 provided in a deposition possible region to which the evaporated deposition material reaches (Figs. 1-2, [0029]), the claimed “the material deposition apparatus comprising: a substrate transportation device comprising a coating drum comprising a curved drum surface and configured to transport the substrate along a substrate transportation direction; an evaporation source assembly disposed along the substrate transportation direction to provide the evaporated material to the substrate, the evaporation source assembly having a deposition area and wherein the substrate transportation device is configured to transport the substrate on the curved drum surface past the evaporation source assembly”);
Moreover, heater portions 16a to 16d configured to heat the substrate 4 to, for example, 200 to 400.degree. C. are respectively provided in the vicinities of upper ends of the deposition possible regions 60a to 60d. That the heater portions 16a to 16d "are respectively provided in the vicinities of upper ends of the deposition possible regions 60a to 60d" denotes that each heater portion is provided in the region other than the corresponding deposition possible region and is provided at a position so as to heat the substrate 4 immediately before the substrate 4 is introduced to the corresponding deposition possible region (Figs. 1 and 3, [0193], the claimed “and at least a first heating assembly disposed along the substrate transportation direction, the first heating assembly being configured to provide a first heating area for heating the substrate, the first heating area being located directly adjacent to the deposition area of the evaporation source assembly”).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobel et al. (US 20100068382, hereafter ‘382).
Regarding to Claim 1, ‘382 teaches:
A method for forming, layer on a substrate (abstract), and a roll-to-roll apparatus for carrying out the disclosed method ([0011]), and the alkoxide and the organic compound can be evaporated together to form a mixed vapor ([0030], the claimed “A material deposition apparatus for depositing an evaporated material onto a substrate”);
Temperature-controlled rotating drum 106, substrate 104, evaporator 114, Catalytic heater 122, and UV lamps 116 ([0038], the claimed “the material deposition apparatus comprising: a substrate transportation device comprising a coating drum comprising a curved drum surface and configured to transport the substrate along a substrate transportation direction; an evaporation source assembly disposed along the substrate transportation direction to provide the evaporated material to the substrate, the evaporation source assembly having a deposition area and wherein the substrate transportation device is configured to transport the substrate on the curved drum surface past the evaporation source assembly; “and at least a first heating assembly disposed along the substrate transportation direction, the first heating assembly being configured to provide a first heating area for heating the substrate, the first heating area being located directly adjacent to the deposition area of the evaporation source assembly”).

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RIES et al. (US 20150158048, hereafter ‘048).
Regarding to Claim 1, ‘048 teaches:
A vacuum processing apparatus for coating a flexible substrate ([0001]), and an evaporation process ([0003], the claimed “A material deposition apparatus for depositing an evaporated material onto a substrate”);
the processing drum 110 is rotatable with respect to a longitudinal axis 112 thereof. Thereby, the flexible substrate 40 may be transported and processed by being moved over the rotating processing drum 110, and a source of deposition material 122 is provided (Fig. 1, [0029]), and an evaporation process, for instance a thermal evaporation process, can be utilized for depositing thin layers of metals which can be metallized onto flexible substrate ([0003], note it is well-known in the art that evaporation process uses an evaporation source, for instance, see ‘519 or ‘382 above, the claimed “the material deposition apparatus comprising: a substrate transportation device comprising a coating drum comprising a curved drum surface and configured to transport the substrate along a substrate transportation direction; an evaporation source assembly disposed along the substrate transportation direction to provide the evaporated material to the substrate, the evaporation source assembly having a deposition area and wherein the substrate transportation device is configured to transport the substrate on the curved drum surface past the evaporation source assembly”);
A heating device 130 is provided. The heating device is provided adjacent to the processing drum 110 ([0031], the claimed “and at least a first heating assembly disposed along the substrate transportation direction, the first heating assembly being configured to provide a first heating area for heating the substrate, the first heating area being located directly adjacent to the deposition area of the evaporation source assembly”).

Regarding to Claim 4,
‘048 teaches two or more segments of the heating device 130 can be provided such that each segment can be individually controlled. That is, each segment can be heated to a different temperature and/or the heat radiation emitted by each of the segments can be different ([0051], see also the claim interpretation above, the claimed “the first heating assembly comprising: a first heating element configured to provide a first heating zone having a first temperature and a second heating element configured to provide a second heating zone having a second temperature, the first temperature being different from the second temperature, the first heating element and the second heating element being individually controllable”).

Regarding to Claim 5,
‘048 teaches A heating device 130 is provided. The heating device is provided adjacent to the processing drum 110 ([0031], note the heating device 130 is disposed upstream of the source of deposition material 122, thus it is a pre-heater, the claimed “wherein the first heating assembly is configured to pre-heat the substrate”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of Yang et al. (US 20050072361, hereafter ‘361).
Regarding to Claim 2, 
‘048 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the evaporation source assembly further comprises: at least one temperature-controlled shield arranged at the evaporation source assembly, the at least one temperature-controlled shields extending outward the evaporation source assembly and toward the substrate, the at least one temperature- controlled shield delimiting the deposition area of the evaporation source assembly between a starting point of the deposition area and an end point of the deposition area.

‘361 is analogous art in the field of system for coating (abstract). ‘361 teaches A deposition zone 38 is defined by one or more containment shields 40 that are disposed between the heat source 30 and the substrate 12 for confining the vaporized coating material 28 in the deposition zone ([0056]), and the containment shields 40 include cooling lines 42 for cooling or heating the deposition zone 38 depending on the requirements of the evaporation process and the materials used ([0058]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a temperature-controlled shield, into the apparatus of ‘048, for the purpose of confining the vaporized coating material in the deposition zone.

Regarding to Claim 3,
As discussed in the claims 1 and 5 rejection above, the heating device 130 of ‘048 is provided as a pre-heater, therefore, in the combined apparatus of ‘048 and ‘361, the heating device still would have disposed prior to the deposition area formed by the imported shield, See also ‘519 disclosing heater portion provided at a position so as to heat the substrate immediately before the substrate is introduced to the corresponding deposition region ([0193], the claimed “wherein the first heating area is located directly adjacent to the starting point of the deposition area defined by the at least one temperature-controlled shield”).

Regarding to Claim 20,
‘048 teaches A source of deposition material 122 is provided in the embodiment shown in FIG. 1 ([0029], note the body of the source is a crucible and at least one nozzle or distributor to spray the deposition material, the claimed “wherein the evaporation source includes one or more crucibles for material evaporation and a distributor for providing the evaporated material to the substrate”).
‘048 is silent about the “with a plurality of nozzles”, however, it is well-known to use of plural nozzles, for instance see ‘361 disclosing “The evaporator 24 includes a crucible 26” ([0055]), and openings 92, 94 in the heat source 30 ([0071], which is a distributor). Consequently, even if ‘048 is silent about the plural nozzles, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural nozzles, into ‘048, for the purpose of uniformly spraying the deposition material.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of Rathweg et al. (US 20140024172, hereafter ‘172).
Regarding to Claims 6-8, 
‘048 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: further comprising: at least a second heating assembly disposed along the substrate transportation direction, the second heating assembly being configured to provide a second heating area for heating the substrate directly adjacent to an endpoint of the deposition area.
Claim 7: the second heating assembly comprising: a first heating element configured to provide a first heating zone having a first temperature; and a second heating element configured to provide a second heating zone having a second temperature, the first temperature being different from the second temperature, the first heating element and the second heating element being individually controllable.
Claim 8: wherein the second heating assembly is configured to post-heat the substrate.

‘172 is analogous art in the field of deposition apparatus (title). ‘172 teaches After deposition and treatment in the vapor deposition chamber 19, the substrates 14 can be transported into and through a post-heat chamber 22, an optional annealing chamber 23, and a series of cooling chambers 20. In the illustrated embodiment of system 10, at least one post-heat chamber 22 is located immediately downstream of the vapor deposition apparatus 19. The post-heat chamber 22 maintains a controlled heating profile of the substrate 14 ([0027]), and the anneal chamber 23 (or a series of annealing chambers) can be present to further heat the substrates 14 sufficient to anneal the deposited material thereon. For example, the substrates 14 can be annealed in the anneal chamber 23 by heating ([0028], note the chambers 22 and 23 both are for post-heating the substrate, which are independently controlled and capable of setting different temperatures, see also the claim interpretation above, See also ‘519 disclosing heating portion 16b disposed downstream of deposition zone 60b, [0193], and ‘382 disclosing Infrared lamp 124 can be used to heat the substrate prior to or after application of one or more layers, [0038]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the heating device of ‘048, then have disposed it immediately downstream of the deposition area, for the purpose of providing post heating of the substrate to maintain a controlled heating profile of the substrate until the entire substrate is moved out of the deposition area, thus to prevent damage to the substrate, such as warping or breaking caused by uncontrolled or drastic thermal stresses, and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

Regarding to Claim 9, 
Fig. 1 of ‘048 shows a distance between the starting point of the deposition area and the heating device (note see also Fig. 1 of ‘172 clearly showing that the pre-heating chamber 16 is located immediately upstream of the vapor deposition chamber 19, and the post-heat chamber 22 is located immediately downstream of the vapor deposition chamber 19, therefore, there intrinsically exists a distance between the heating area formed by the pre-heating chamber and the deposition area formed by the deposition chamber and also a distance between the heating area formed by the post-heating chamber and the deposition area formed by the deposition chamber, and at least, the distances would have been greater than 0). 
Consequently, ‘048 teaches all the limitation, “wherein a distance between the starting point of the deposition area and the first heating area and/or a distance between the endpoint or the deposition area and the second heating area are” of Claim 9, except the “less than 1 cm, particularly less than 0.5 cm.

However, the distance is merely obtained by rearranging either the heating position or the deposition position, or both, therefore, the distances are mere adjustable parameters, which is a result effective parameter to control heating or deposition area.

Consequently, even if ‘048 or 172 does not explicitly teach the distance, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have easily found the claimed distance, by modifying the corresponding components, such as rearranging the components or changing the shape, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 10, ‘048 teaches:
A source of deposition material 122 is provided in the embodiment shown in FIG. 1 ([0029], the claimed “the evaporation source assembly comprising a first evaporation source having a first deposition area for depositing material onto the substrate);
One or more layers are deposited on the web 640 by deposition sources 680 (Fig. 3A, [0045], see two sources 680 along the travel direction, which is clearly applicable to Fig. 1, the claimed “and a second evaporation source having a second deposition area for depositing material onto the substrate”).

Further, see also ‘172 disclosing “a deposition head with a first sublimation compartment and a second sublimation compartment. The first sublimation compartment can be configured for receipt and sublimation of a first source material, and the second sublimation compartment can be configured for receipt and sublimation of a second source material ([0007]), and During deposition, the substrates 14 pass first under the first sublimation compartment 100 for deposition of a first material (e.g., cadmium telluride) and then under the second sublimation compartment 200 for deposition of a second material (e.g., a treatment material, such as cadmium chloride, copper chloride, etc.) ([0034]).

Regarding to Claim 11,
Fig. 1 of ‘172 shows the plurality of heating chambers 16 defining a pre-heat section 13 and the chambers 22 and 23 defining post-heating section are disposed opposite sides of the deposition apparatus 80 having the first sublimation compartment 100 and the second sublimation compartment 200, therefore, in ‘048, the pre-heating and the post-heating would have disposed at opposite side of the evaporation sources (the claimed “wherein the first heating assembly and the second heating assembly are provided on opposite sides of the first and/or the second evaporation source along the substrate transportation direction”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of Sferlazzo et al. (US 20100291308, hereafter ‘308).
Regarding to Claim 19, 
‘048 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 19: wherein the coating drum is a gas cushion coating drum configured to provide a cooling gas between the drum surface and the substrate.

‘308 is analogous art in the field of deposition system (title). ‘308 teaches The web substrate deposition system 100 also includes a gas source 110 and a gas manifold 112 that provides the cooling gas to the drum 102, and the gas manifold 112 provides the cooling gas to the plurality of apertures 104 that flows between the outer surface 106 of the drum 102 and the web substrate 108 ([0018], note supplying gas between the drum and the substrate cause a cushioning effect, as the applicants’ clearly acknowledged in the applicants’ disclosure, see [0025-0027] of the published instant application. This is commonly well-known in the art, for instance, see also [0013] of ‘308 and [0096-0097] of US 20140212599).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a gas cushion coating drum, for the purpose of increasing heat transfer effect.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of Harutyunyan (US 20170267534, hereafter ‘534).
Regarding to Claim 21, 
‘048 teaches heating device (the claimed “wherein at least one of the first heating element and the second heating element includes a heater”).

‘048 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 21: wherein at least one of the first heating element and the second heating element includes a graphite heater.

‘534 is analogous art in the field of vapor deposition ([0003]). ‘534 teaches the one or more heating elements (3) may provide a controlled heat to the top surface of the substrate (1) as it advances through the processing chamber (2) ([0021]), and the heating element(s) may comprise a graphite heating element ([0020], see also [0055] disclosing two graphite heaters, one above and one below the substrate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a graphite heater, for the purpose of providing high temperature resistant.

Response to Arguments
Applicants’ arguments filed on 06/29/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718